Title: From George Washington to James Craik, 26 April 1777
From: Washington, George
To: Craik, James



Dear Doctor,
Morristown April 26th 1777.

I am going to address you on a subject which may lay some claim to your attention, as I do to your candor in the determination of the proposition. In the Hospital department for the middle District (which District includes the States between the North or Hudson’s River, and Patowmack) there are at present two places vacant, either of which I can obtain for you: The one is Senior Physician, and Surgeon of the Hospital, with the pay of four Dollars and six Rations ⅌ Day, and Forage for one Horse: The other is Assistant Director General, with the pay of three Dollars and six Rations ⅌ Day; and two Horses, and travelling expenses found, according to Doctor Shippen’s (W.) Director General’s

account, who also adds that he thinks this latter the most honourable and desirable of the two. Had I expected that Congress would have proceeded to the Appointments in this department, at the time they did, I have no doubt, but that it might have been in my power to have got you any other place (except that of Directer General) but that is now over; and the matter in which I claim your candor, is, that you will not let my introducing the present proposition to you, have any undue influence.
You know the extent, and profit of your present practice; you know what prospects are before you. You know how far you may be benefitted, or injured, by such an appointment; and you must know, whether it is advisable, or practicable, for you to quit your Family, and practice, at this time. All these matters I am ignorant of; and request, as a friend, that my proposing this matter to you may have no influence upon your acceptance of it. I have no other end in view than to serve you; consequently, if you are not benefitted by the appointment, my end is not answered. I have only to add, therefore, a request, that you will let me know the result of your determination by the Return of the Post, or as soon as possible, as the places will be kept vacant ’till I hear from you. My best respects to Mrs Craik and your Family; and believe me to be, with the sincerest Regard and Esteem, Dear Doctor, Your Affectionate & obt servant,

G. Washington

